Citation Nr: 1009178	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  07-10 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE
Entitlement to service connection for a psychiatric disorder, 
to include post traumatic stress disorder (PTSD), depressive 
disorder, and anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 
1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma, which denied the Veteran's claim for 
service connection for post traumatic stress disorder (PTSD).  

The Veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing conducted in January 
2010.  At that time, the Veteran submitted additional 
evidence with a waiver of RO jurisdiction.  A copy of the 
hearing transcript (transcript) is of record and has been 
reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The Veteran claimed entitlement to service connection for 
PTSD in August 2005.  

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), i.e., the diagnosis must conform to the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV) and must be supported by findings on the 
examination report; (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 
4.125(a).  With regard to the third PTSD criterion, evidence 
of in-service stressors, the evidence necessary to establish 
that the claimed stressor occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2). 

Section 1154(b) requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

In December 2005, on VA Form 21-0781, Statement in Support of 
Claim for Service Connection for Post-Traumatic Stress 
Disorder, the Veteran claimed to have come under Viet Cong 
attack at Ton Son Nhut Air Base on December 7, 1966.  He 
noted that he did not have a gun to fight with, as he was 
preparing to go on "R & R."  He added that as a result of 
the attack 16 airmen were killed, and 10 planes were 
destroyed.  The Veteran also recalled that 32 Viet Cong 
soldiers were also killed.  

In July 2006, the Veteran claimed that, while assigned to Co 
A 46th Engr Bn (Const) at Long Bien in December 1966 he went 
on "R&R" to Japan and traveled to Ton Son Nhut, where he 
came under fire from rocket attacks.  He mentioned about 10 
planes were destroyed in the attack.  The JSRRC coordinator 
found that the Veteran had not provided evidence of his 
presence at Ton Son Nhut during an attack.  

He also claimed that in February 1967 he was assigned to pick 
up a Vietnamese civilian to work on his base.  The Veteran 
claimed that at approximately 3 p.m. he traveled from Long 
Bien to "Bein Wough" [Bien Hoa], and when he was about 
halfway to his destination, he came under sniper fire.  The 
bullet he alleged missed him by six inches.  He claimed to 
have reported the incident to his company Captain, who he 
named.  He added that he did not think the Captain "wrote 
any thing down," but that he had photos of the truck.  

Post-service medical records include findings relating to 
variously-diagnosed psychiatric disorders.  A September 2005 
VA "MHIS" Comprehensive Evaluation/Initial Treatment Plan 
includes diagnoses of depressive disorder "NOS" [not 
otherwise specified], anxiety disorder NOS, and rule out 
PTSD.  A November 2005 VA mental health note shows a 
diagnosis of PTSD.  The mental health note also showed that 
the Veteran informed the examiner that his worst in-service 
memory was picking up dead American soldiers and preparing 
their bodies to be shipped back home.  The examining 
psychologist noted that the Veteran served in combat and 
endorsed symptoms consistent with PTSD.  The Board notes that 
a diagnosis of PTSD by mental-health professional must be 
presumed (unless evidence shows to the contrary) to have been 
made in accordance with applicable criteria in the Diagnostic 
and Statistical Manual of Mental Disorders (DSM) as to both 
adequacy of symptomatology and sufficiency of in-service 
stressor.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  A 
December 2005 VA primary care note includes a diagnosis of 
depression. Other VA mental health records, dated in April 
2007, May 2008, and October 2009 include diagnoses of PTSD.  

A March 2007 VA memorandum reflect that an RO JSRRC (U.S. 
Army Joint Service Records Research Center) coordinator 
determined that the Veteran's stressors could not be 
verified.  The memorandum stated that the information 
required to corroborate the claimed stressful events was 
insufficient to send to the JSRRC and/or was insufficient to 
allow for meaningful research of Marine Corps or National 
Archives and Records Administration (NARA) records.  
At the January 2010 Board hearing, the Veteran testified 
that, in approximately November 1967 while driving a "deuce 
and a half" (transport truck) in a village just outside Bien 
Hoa, he came under enemy fire from a sniper.  He claimed that 
this event constituted the stressor which lead to PTSD.  The 
Veteran added that he had driven this same route twice a day 
in the transport truck almost the entire time he was 
stationed there.  See pages two and six of transcript.  He 
submitted a photocopy of a photo he claimed to show a bullet 
hole in his truck.  Unfortunately, the quality of the 
photocopy is not sufficient to clearly see any type of damage 
to his truck.  The Veteran added that this sniper episode 
occurred when he was travelling at 3 a.m. to pick up four 
"foreign nationals" [South Vietnamese workers].  See pages 
four and five of transcript.  The Veteran also claimed that, 
in connection with VA mental health treatment from a 
specifically named VA physician, his actual in-service 
stressor was essentially his coming under sniper fire and not 
his previously claimed stressor relating to coming under 
attack at Ton Son Nhut.  See page 11 of transcript.  The 
Veteran's representative commented that the Veteran's 
complete service personnel records had never been obtained.  
See page 12 of transcript.  Concerning this, review of the 
Veteran's personnel file associated with the claims folder 
appears to merely include his DA Form 20.  On this form, the 
Veteran is shown to have served with the 46th Engineers 
Battalion (Const), Company A, from July 1966 to July 1967 
during the Vietnam Counteroffensive Phase II.  VA has a duty 
to assist a claimant in obtaining records in the custody of a 
Federal department or agency, including service treatment 
records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); 
see also Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) 
(holding that the relevance of documents cannot be known with 
certainty before they are obtained).  Accordingly, on remand, 
an attempt should be made to obtain the Veteran's complete 
personnel records.

The Board notes that a denial of service connection for PTSD 
because of an unconfirmed stressor is improper unless the 
veteran has failed to provide the basic information required 
to conduct research, or the JSRRC, National Archives and 
Records Administration (NARA), or the Marine Corps, as 
appropriate, has confirmed that the stressor cannot be 
verified.  If the JSRRC, NARA, or the Marine Corps requests a 
more specific description of the stressor in question, the 
veteran should immediately be asked to provide the necessary 
information.  See VA Adjudication Procedure Manual M21-1MR, 
Part III, Subpart iv., Ch. 4, Section H, part 32(k) (Aug. 1, 
2006); VA Adjudication Procedure Manual M21-1MR, Part III, 
Subpart ii, Ch. 1, Section D, part 15(l) (Sept. 29, 2006). 
Therefore, on remand, the RO should attempt to verify the 
Veteran's alleged in-service stressor with the additional 
information provided at the Veteran's January 2010 hearing.

In addition to the conflicting diagnoses in this case, the 
Board notes that the examination reports are unclear 
regarding the nexus between PTSD, if any, and the stressors 
claimed.  Although a diagnosis of PTSD may have been given in 
this case, the requirements under the law to establish 
service connection for PTSD also include development of 
evidence to support that the stressful events he claims to 
have experienced in service actually occurred.  Thus, on 
remand, the RO should attempt to verify the alleged stressful 
event in this case, and, if the stressors are verified, VA 
should also obtain a medical opinion as to this relationship 
on remand.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect 
to stressor development, given the diagnoses of PTSD in the 
record and the fact that the Veteran has provided a very 
narrow period of time in which his alleged stressor happened 
(in about November 1967), a remand is required to send an 
inquiry to the JSRRC for stressor verification.  

The Board also observes that in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), the United States Court of Appeals for 
Veterans Claims (Court) considered a case in which the Board 
had denied a claim for service connection for PTSD where the 
Veteran specifically requested service connection for PTSD, 
but the medical record also included diagnoses of an anxiety 
disorder and a schizoid disorder.  The Board narrowly 
construed the claim and denied upon the absence of a current 
diagnosis.  The Court, in vacating the Board's decision, 
pointed out that a claimant cannot be held to a 
"hypothesized diagnosis - one he is incompetent to render" 
when determining what his actual claim may be.  The Court 
further noted that the Board should have considered 
alternative current conditions within the scope of the filed 
claim.  Id.

The Board has reviewed the case at hand and notes that the 
fact pattern here is similar to that in Clemons.  Notably, 
while this claim has been adjudicated by the RO and certified 
to the Board as a claim for service connection for PTSD, the 
Veteran has also been diagnosed with, as indicated in by the 
medical records in the claims file, depressive disorder NOS 
and anxiety disorder NOS.

As in Clemons, these other diagnoses should be considered as 
part of the underlying claim in this case.  To date, however, 
the RO has not adjudicated this claim so broadly as to 
incorporate psychiatric diagnoses other than PTSD.  The RO 
has also not provided adequate notification addressing what 
is needed for a claim incorporating such diagnoses.  This is 
significant because the statutory and regulatory provisions 
addressing PTSD claims, as contained in 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(f), are different from the provisions 
addressing other service connection claims.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  While the statement of the case 
(SOC) informed the Veteran of 38 C.F.R. §§ 3.303 and 
3.304(f), the Board notes that service incurrence of certain 
chronic diseases, including psychoses, will be presumed if 
manifest to a degree of 10 percent or more within one year of 
separation from active service.  

The Board also notes that, at the January 2010 Board hearing, 
the Veteran testified that he saw a VA physician (whom he 
specifically named but whose name is not included here to 
protect the Veteran's privacy) for mental health treatment 
every three months.  See page 15 of transcript.  Review of 
the claims file shows that the most recent records on file 
associated with treatment afforded the Veteran from this 
named VA physician is dated in October 2009.  He added he 
also continued to receive group mental health therapy.  Id.  
The most recent VA group mental health record associated with 
the claims file is dated in January 2010.  As this case is 
being remanded, copies of any available VA records subsequent 
to October 2009 (for individual mental health treatment) and 
January 2010 (for group therapy records) need to be obtained 
and incorporated in the claims file.  In this regard, records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, this case is REMANDED for the following action:

1.  The RO should send the Veteran a 
letter explaining, pursuant to 38 
U.S.C.A. §§ 5103 and 5103A, the need for 
additional evidence regarding the claim 
on appeal, now characterized as service 
connection for a psychiatric disorder, to 
include PTSD, depressive disorder, and 
anxiety disorder.  This letter must 
inform the Veteran about the information 
and evidence that is necessary to 
substantiate the claim, in terms of 38 
C.F.R. §§ 3.307 and 3.309, and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.

2.  The RO should obtain any VA treatment 
records, dating from October 2009 to the 
present [individual mental health 
treatment], and from January 2010 to the 
present [group mental health treatment].  
All obtained records should be associated 
with the Veteran's claims file.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the Veteran should be 
informed in writing.

3.  The RO should contact the National 
Personnel Records Center (NPRC), the Army 
Reserve Personnel Center, Records 
Management Center (RMC), the appellant's 
unit, and any other appropriate location, 
to request the complete service personnel 
records of the appellant.  

As set forth in 38 U.S.C.A. § 5103A(b)(3) 
and 38 C.F.R. § 3.159(c)(2), the RO 
should continue efforts to locate such 
records until it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  The appellant should be 
notified of any action to be taken.

4.  The RO should provide JSRCC with the 
a summary of the Veteran's stressors, 
noting the more detailed information and 
copies of his DD Form 214 and DA Form 20 
any other appropriate service personnel 
records.  JSRCC should be requested to 
provide any additional information that 
might corroborate the Veteran's alleged 
stressors.  JSRCC should also be 
requested to furnish the unit history and 
operational reports (including morning 
reports) for the units the Veteran was 
assigned to while in Vietnam, for the 
period during which he served with such 
units.  Based upon the Veteran's claimed 
stressors, the time frame from October to 
December 1967 is particularly important.  

5.  The RO, after its review of the 
report sought in #4 above from the JSRRC, 
should prepare a report detailing the 
nature of any stressor, if any, which it 
has determined is corroborated by by 
credible supporting evidence as having 
occurred.  If no stressor has been 
verified, the RO should so state in its 
report.  This report is then to be added 
to the claims folder.  

6.  Thereafter, the RO should arrange for 
the Veteran to be scheduled for a VA 
examination in connection with his claim.  
If a psychiatrist is not available to 
conduct the examination, an examination 
by a mental health professional qualified 
to conduct such an examination should be 
arranged.

The claims folder and a copy of this 
REMAND must be made available to the 
examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

a.  Based on a review of the claims 
folder and the examination findings, 
provide a diagnosis of any psychiatric 
disorders that are present, including 
PTSD.  If it is not possible to provide a 
specific diagnosis, so state.

b.  If a psychiatric disorder is found, 
state a medical opinion as to the 
likelihood (likely, unlikely, at least as 
likely as not) that it is etiologically 
related to or began during the Veteran's 
active military service (January 1966 to 
January 1968), as opposed to its being 
due to some other factor or factors.

c.  If PTSD is found, state a medical 
opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that 
the Veteran's PTSD is the result of a 
verified stressful event(s) as determined 
by paragraph #5 above that the Veteran 
experienced during his service in Vietnam 
(July 1966 to July 1967), as opposed to 
its being due to some other factor or 
factors.  

Note:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.
A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]' 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

7.  The Veteran is hereby notified that 
it is his responsibility to report for a 
VA examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

8.  The RO must review the claims folder 
and ensure that the foregoing development 
actions, as well as any other indicated 
development, have been conducted and 
completed in full.  If the response is 
deficient in any manner, the RO must 
implement corrective procedures.

9.  Following any other indicated 
development, the RO should readjudicate 
the appealed issue, now characterized as 
entitlement to service connection for a 
psychiatric disorder, to include PTSD, 
depression disorder, and anxiety 
disorder, in light of all the evidence of 
record.  If the benefit sought on appeal 
remains denied, the Veteran and his 
accredited representative should be 
provided a supplemental SOC (SSOC) that 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The purpose 
of this REMAND is to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required on the Veteran's part until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


